Citation Nr: 1436342	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  13-16 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to December 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In connection with his appeal, the Veteran participated in an informal hearing before a Decision Review Officer (DRO) at the RO in August 2012.  He also provided testimony at a Board video-conference hearing before the undersigned Veterans Law Judge in July 2014.  Notes from the DRO hearing and a transcript from the Board hearing have been associated with the record on appeal.  

Regarding the Veteran's representation, the record reflects that, in April 2010, he elected the Pennsylvania Department of Military and Veterans Affairs to be his representative by properly executing a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  During the course of the appeal, in November 2013, he properly executed another VA Form 21-22 in favor of the Veterans of Foreign Wars of the United States, thereby revoking his earlier election of the Pennsylvania Department of Military and Veterans Affairs.  Thereafter, at his July 2014 Board hearing, the Veteran appeared with a representative from the Pennsylvania Department of Military and Veterans Affairs.  A new VA Form 21-22 was executed appointing the representation of such service organization, thereby revoking the VFW's power of attorney.  As such, the Pennsylvania Department of Military and Veterans Affairs is recognized as the Veteran's proper representative in this matter before the Board.

The issue of entitlement to service connection for tinnitus has been raised by the record, see Board Hearing Tr. at p. 4, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing system.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

With respect to the Veteran's bilateral hearing loss, he contends that such is a result of his in-service noise exposure from crushing rocks, working in a quarry, and operating heavy machinery-with no hearing protection-while serving in his capacity as a crane shovel operator.  He also contends that he noticed diminished hearing while in service and has experienced hearing loss ever since such time.  

The Veteran's October 1959 enlistment examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
--
5
LEFT
0
5
0
--
0

The Board notes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As such, below are the October 1959 puretone thresholds in ISO units:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
--
10
LEFT
15
15
10
--
5

The Veteran's November 1962 separation examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
5
5
0
0

Below are the November 1962 puretone thresholds in ISO units: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
20
15
15
10
5

In May 2012, the Veteran underwent a VA audiological examination.  The examination report, which indicates the record was reviewed, does not include a history from the Veteran regarding his in-service noise exposure or claimed continuity of symptomatology of hearing loss since service.  The examiner, who diagnosed bilateral sensorineural hearing loss, opined that such was not caused by or a result of service because the Veteran had normal hearing bilaterally at service enlistment and separation; however, it is not clear whether she considered the Veteran's converted audiometric readings.  No further rationale was provided.

The Board notes that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Here, the Board finds the May 2012 audiological examination inadequate.  First, the opinion is based on the fact that the Veteran's hearing tested within normal limits during his separation examination.  Such opinion is contrary to the United States Court of Appeals for Veteran's Claims' (Court's) holding in Hensley v. Brown, 5 Vet. App. 155 (1993).  The Board notes that the Veteran does not have to show hearing loss at the time of discharge in order to establish service connection.  Id.; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, it is unclear whether the examiner considered the Veteran's converted audiometric readings.

Additionally, the opinion fails to discuss all the relevant evidence of record, which include the Veteran's lay assertions regarding continuity of symptomatology, and his contentions regarding in-service noise exposure.  Accordingly, an addendum opinion is required.

Turning to the Veteran's back disorder claim, the Board finds that an initial VA etiological examination is required.  The Board notes that the Veteran has asserted his claimed back disorder is due to an in-service injury, which he stated was caused by jumping out of a truck (a "deuce") and someone jumping on his back, requiring hospitalization.  He has also asserted his back disorder is due to the physical demands of serving as a crane shovel operator while in service; specifically, operating heavy machinery, lifting and pulling a cable-controlled dozer, and riding over uneven rocky surfaces.  The Veteran added that he has experienced continuity of symptomatology of back problems since service.  Service treatment records are silent for any back-related complaints and show hospitalization only for a skin rash.  Post-service private treatment records show a reported back injury in approximately 1967 from falling down the stairs and that the Veteran first noticed pain in December 1967.  More recent private treatment records document that the Veteran has had repeated post-service back surgeries and show treatment for significant degenerative changes of the spine. 

Given that there is competent evidence of a current back disorder, and the Veteran has alleged that such is due, in part, to activities the Board finds consistent with his in-service duties as a crane shovel operator, but insufficient competent medical evidence to decide the claim as there is no opinion as to nexus between the claimed back disorder and service, then an examination is necessary.  38 C.F.R. 
§ 3.159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board also notes that the Veteran receives treatment for his bilateral hearing loss and back disorder through the Altoona, Pennsylvania, VA healthcare facility.  The most recent treatment records contained in the claims file are dated from June 2010.  Therefore, while on remand, any treatment records from the Altoona, PA, VA healthcare facility dated from June 2010 to the present should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records from the Altoona, PA, VA healthcare facility dated from June 2010 pertaining to the Veteran's bilateral hearing loss and back disorder.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the electronic claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining all available treatment records, the electronic claims file should be returned to the May 2012 VA audiologist.  If she is unavailable, the electronic claims file should be forwarded to an appropriate medical professional to offer an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The electronic claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  

Following a review of the claims file, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related to his military service, to include his in-service noise exposure.

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran had bilateral hearing loss within one year of his December 1962 service discharge, i.e., by December 1963, and if so, describe the manifestations. 

In offering such opinions, the examiner should consider the Veteran's lay statements regarding the onset of his bilateral hearing loss and continuity of symptomatology.

The opinions should be supported by a clear rationale and not be based solely on the fact that the Veteran's hearing tested within normal limits at his November 1962 separation examination, and the examiner should consider the Veteran's converted in-service audiometric readings.

3.  After all outstanding treatment records have been associated with the file, schedule the Veteran for a VA examination to determine the etiology of his back disorder.  The electronic claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted. 

The examiner must diagnose all back pathology and opine as to whether it is at least as likely as not that the any currently diagnosed back disorder was incurred in service, including the Veteran's in-service experience of serving as a crane shovel operator while in service, requiring the operation of heavy machinery, lifting and pulling a cable-controlled dozer, and riding over uneven rocky surfaces.  

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's back disorder and the continuity of symptomatology. The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued an additional supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



